  8:19-cv-00371-RGK-PRSE Doc # 6 Filed: 06/16/20 Page 1 of 6 - Page ID # 23



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MI'TE PHARU EL,

                   Plaintiff,                               8:19CV371

      vs.
                                               MEMORANDUM AND ORDER
STATE OF NEBRASKA, DOUGLAS
COUNTY DISTRICT COURT, KEVIN
C. VODICKA, Policeman, 1693;
CHRISTOPHER         J.     MELTON,
Policeman, 2402; JOHNYTHN G.
ELLINGSON, Policeman, 2353; JUSTIN
A. RUBY, Policeman, 2359; REGINALD
JOHNSON, Omaha Vehicle Impound Lot
Employee; SHERYL L. LOHAUS,
Magistrate Judge; and OMAHA
VEHICLE IMPOUND LOT,

                   Defendants.


       On August 22, 2019, Mi’Te Pharu El (“Pharu El”), proceeding pro se, filed a
Legal Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1446. (Filing 1.) Th e
clerk of this court docketed the Notice of Removal as a civil complaint filed
pursuant to 42 U.S.C. § 1983 (i.e., a civil rights action). Pharu El h as been given
leave to proceed in forma pauperis. (Filing 5.) The court now conducts an in itial
review of Pharu El’s pleading to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

      In his pleading, Pharu El refers to himself as “Petitioner” and lists t he St ate
of Nebraska, the Douglas County District Court, t he Cit y of Om aha, an Omaha
Vehicle Impound Lot employee, several Omaha Police Department officers, a
   8:19-cv-00371-RGK-PRSE Doc # 6 Filed: 06/16/20 Page 2 of 6 - Page ID # 24



Douglas County Sheriff’s officer, two Douglas County Court judges, and a
Douglas County Assistant Public Defender as “Plaintiffs.” (Filing 1 at CM/ECF
pp. 5, 12.) Pharu El seeks to remove his Douglas County, Nebraska criminal case,
Case No. CR19-15473, in which he is charged with driving under suspension,
possession of marijuana over one ounce, no valid registration, and unlawful display
of plates. (Id. at CM/ECF pp. 1, 5, 7.) According to Pharu El’s state court records, 1
Pharu El failed to appear for a hearing in Case No. CR19-15473 on Au gust 20,
2019, a bench warrant was issued for his arrest, an d t he case cu rrently remains
open and pending.

       Essentially, Pharu El contends that he is an “In Propria Person a, Su i Ju ris,
Jus Soli, Aboriginal, Indigenous Moorish American National” and is not subject t o
the jurisdiction of the Douglas County Court. (Id. at CM/ECF p. 5.) Pharu El seeks
dismissal of “all unconstitutional Citations-Summons, Warrants, Tickets-Suit,
(misrepresented) Bill of Exchange” associated with Case No. CR19-15473 or t o
have the case “brought before a legitimately-delegated, and competent ‘Cou rt of
Law’ of international jurisdiction/venue.” (Id. at CM/ECF p. 10 (alterations to
capitalization and punctuation).) Pharu El also asks for an award of damages from
each of the “Plaintiffs.”

    II. APPLICABLE LEGAL STANDARDS ON IN INITIAL REVIEW

      The court is required to review in forma pauperis complaints t o det ermine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). Th e court
must dismiss a complaint or any portion of it that states a frivolou s or m alicious

      1
         This court has been afforded access to the computerized record keeping system
for the Nebraska state courts. The court takes judicial notice of the state court records
related to this case in State v. Mi Te Pharu El, Case No. CR19-15473, County Court of
Douglas County, Nebraska. See Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir.
2005) (court may take judicial notice of judicial opinions and public records); Federal
Rule of Evidence 201 (providing for judicial notice of adjudicative facts). Nebraska’s
judicial records may be retrieved on-line through the JUSTICE site,
https://www.nebraska.gov/justice/case.cgi.
                                           2
  8:19-cv-00371-RGK-PRSE Doc # 6 Filed: 06/16/20 Page 3 of 6 - Page ID # 25



claim, that fails to state a claim upon which relief may be gran t ed, or t h at se eks
monetary relief from a defendant who is immune from su ch relief. 28 U.S.C. §
1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations t o “n udge[] t heir
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility wh en
the plaintiff pleads factual content that allows t he court t o draw t he reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of lit igation in volved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (in t ernal
quotation marks and citations omitted).

                                 III. DISCUSSION

A. Notice of Removal

       It appears that Pharu El may be attempting to remove his state criminal case
to this court pursuant to 28 U.S.C. §§ 1443 and 1455. A defendant who wish es t o
remove a criminal prosecution from a state cou rt must file a n ot ice of rem oval
“containing a short and plain statement of the grounds for removal, together with a
copy of all process, pleadings, and orders served upon such defendant . . . in su ch
action.” 28 U.S.C. § 1455(a). In addition, “[a] notice of removal of a criminal
prosecution shall be filed not later than 30 days after the arraignment in t he St ate
court, or any time before trial, whichever is earlier, except that for good cause
                                          3
   8:19-cv-00371-RGK-PRSE Doc # 6 Filed: 06/16/20 Page 4 of 6 - Page ID # 26



shown the United States district court may enter an order granting the defendant . .
. leave to file the notice at a later time.” 28 U.S.C. § 1455(b)(1). Further, “[i]f it
clearly appears on the face of the notice an d an y exhibits an nexed t hereto t hat
removal should not be permitted, the court shall make an order for summary
remand.” 28 U.S.C. § 1455(b)(4).

       The federal statute governing the removal of crim inal prosecutions from
state court to federal court provides, in relevant part:

      Any of the following civil actions or criminal prosecutions,
      commenced in a State court may be removed by the defendant t o t he
      district court of the United States for the district and division
      embracing the place wherein it is pending:

             (1) Against any person who is denied or cannot en force in t he
             courts of such State a right under any law providing for the
             equal civil rights of citizens of the United States, or of all
             persons within the jurisdiction thereof . . . .

28 U.S.C. § 1443.

       To demonstrate that removal is proper under § 1443(1), a defen dant “must
show that he relies upon a law providing for equal civil righ ts st ated in t erms of
racial equality.” Neal v. Wilson, 112 F.3d 351, 355 (8th Cir. 1997). Stated
differently, “the right denied defendant must be one that arises under a federal law
that provides for specific civil rights stated in terms of racial equ ality,” an d “t he
defendant must be unable to or be denied the opportunity to enforce these specified
federal rights in the courts of the state in question.” Conrad v. Robinson, 871 F.2d
612, 614–15 (6th Cir. 1989) (citing Johnson v. Mississippi, 421 U.S. 213, 219
(1975)).

       Here, Pharu El’s Notice of Removal is deficient as it does n ot con tain “a
copy of all process, pleadings, and orders served upon” him in t he st ate criminal
case, nor was it timely filed within 30 days of h is arraign ment. (See Filin g 1 at
                                           4
   8:19-cv-00371-RGK-PRSE Doc # 6 Filed: 06/16/20 Page 5 of 6 - Page ID # 27



CM/ECF pp. 6–7.) Additionally, Pharu El does not allege he was denied an y civil
rights on racial grounds or under a federal equal-rights law. Rather, Pharu El
claims that his purported status as a Moorish National essentially makes him
immune from Nebraska law. It does not, and such a premise, often utilized by
“sovereign citizens” and others who believe they are exempt from the jurisdiction
of the courts, has been repeatedly rejected as frivolous. See Bey v. Missouri, No.
4:18-CV-1515-JCH, 2018 WL 5831251, at *1 (E.D. Mo. Nov. 7, 2018), appeal
dismissed, No. 19-1309, 2019 WL 3814394 (8th Cir. Apr. 10, 2019) (citing cases).
Thus, to the extent Pharu El is requesting removal of his state criminal case t o t h is
court, this matter is summarily remanded to the County Court of Douglas Cou nty,
Nebraska, because it “appears on the face of the notice and any exh ibits an nexed
thereto that removal should not be permitted.” 28 U.S.C. § 1455(b)(4).

B. Section 1983 Civil Complaint

       To the extent Pharu El’s Notice of Removal may be construed as a civil
complaint under 42 U.S.C. § 1983, the court must abstain from exercising
jurisdiction over his claims for injunctive relief pursuant to the Younger abstention
doctrine. The abstention doctrine set forth in Younger v. Harris, 401 U.S. 37
(1971), directs that federal courts must not interfere with, or intervene in, on going
criminal proceedings in state court. Absent extraordinary circumstances, this cou rt
must abstain from exercising jurisdiction over any civil action that challenges
Pharu El’s ongoing criminal proceedings. See Hudson v. Campbell, 663 F.3d 985,
987 (8th Cir. 2011) (“The Younger abstention doct rine derives from n otions of
federalism and comity. Younger itself held that, absent extraordinary
circumstances, federal courts should not enjoin pending state criminal
prosecutions.”). Pharu El has alleged no such extraordinary circumstances in h is
Notice of Removal. Thus, Plaintiff is advised that the court will not interfere with,
or intervene in, his ongoing criminal proceedings.

      With respect to Pharu El’s claims for monetary relief, the cou rt determines
that Pharu El’s claims are frivolous as they are based upon an indisputably
                                           5
  8:19-cv-00371-RGK-PRSE Doc # 6 Filed: 06/16/20 Page 6 of 6 - Page ID # 28



meritless legal theory, i.e. that Pharu El is not subject to the jurisdiction an d laws
of Nebraska because he is a Moorish National. See Neitzke v. Williams, 490 U.S.
319, 325 (1989) (a complaint lacks an arguable basis in law if it is based u pon an
indisputably meritless legal theory); Bey v. Missouri, supra. Accordingly, t o t he
extent Pharu El’s Notice of Removal may be construed as a civil complaint u nder
42 U.S.C. § 1983, it shall be dismissed for lack of jurisdiction and as frivolous
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

      IT IS THEREFORE ORDERED that:

       1.    To the extent Pharu El’s Notice of Rem oval m ay be con strued as a
civil complaint, this action is dismissed without prejudice for lack of ju risdiction
and as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       2.     To the extent Pharu El is requesting removal of his state criminal case
to this court, his request is denied, and this case is remanded to t he County Cou rt
of Douglas County, Nebraska.

      3.     Judgment shall be entered by separate document.

      4.    The clerk of the court shall send a copy of this Memorandum and
Order and of the Judgment to the Clerk of the County Court of Dou glas County,
Nebraska.

      Dated this 16th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge



                                           6
